COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

Cause number:             01-14-00027-CV
Style:                    Tory House, et al. v. The O’Quinn Law Firm, John M. O’Quinn &
                          Associates, L.L.P., and T. Gerald Treece as Independent Executor of
                          the Estate of John M. O’Quinn, Deceased
Date motion filed*:       November 17, 2014
Type of motions:          Amended Motion to Withdraw and Substitute Attorney
Parties filing motions: Appellees The O’Quinn Law Firm and John M. O’Quinn &
                          Associates, L.L.P.’s counsel Mike O’Brien
Document to be filed:     N/A

Is appeal accelerated?       No

Ordered that motion is:

          Granted
               If document is to be filed, document due:
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
          The amended motion to withdraw and substitute attorney is granted because substitute
          attorneys Kenneth R. Breitbeil and Norma N. Bennett filed a notice of appearance as
          co-counsel for appellees on November 13, 2014. See TEX. R. APP. P. 6.2, 6.5(d).
          The Clerk of this Court is directed to remove Mike O’Brien as counsel for appellees
          The O’Quinn Law Firm and John M. O’Quinn & Associates, L.L.P. and to substitute
          Mr. Breitbeil and Ms. Bennett as lead counsel for those appellees.

Judge’s signature: /s/ EvelynV. Keyes
                   


Date: November 20, 2014

November 7, 2008 Revision